RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Amendments to claim 2, filed on 22 March 2022, have been entered in the above-identified application.  Claims 1-11 are pending, of which claims 1, 3, 4, 5, and 6 remain withdrawn from consideration as described on page 2 of the Office Action mailed on 13 October 2020.

REPEATED REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 2, 7, 9, 10, and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over Niwa (U.S. Pub. 2009/0292095).
Regarding claim 2, Niwa discloses a pressure-sensitive adhesive composition for a sheet to be attached to a metal surface, see abstract and p. 1, [0001].  The adhesive sheet includes a substrate which may be a polyvinyl chloride film, see p. 8, [0077].  It would have been obvious to have selected a polyvinyl chloride film substrate as Niwa teaches that this is one of the suitable disclosed substrates.  The adhesive layer contains an acrylic copolymer, see p. 2, [0031], and preferably includes an isocyanate-based crosslinking agent, see p. 6, [0060].  Suitable crosslinking agents include multifunctional isocyanates such as 1,6-hexamethylene diisocyanate and others described at p. 6, [0061].  The amount of crosslinker is in the range of 0.01 to 15 parts by weight and most preferably from 0.05 to 0.5 parts by weight based on 100 parts by weight of the monomer mixture which forms the adhesive copolymer, see p. 6-7, [0063].
Niwa teaches that 0.1 wt. % of less of a carboxyl-group containing monomer as defined at p. 4, [0043] may be included in the adhesive composition.  Including such an amount of carboxyl-group containing monomer in the composition reads on the limitation that the acrylic polymer is comprised of comonomers comprising at least one carboxyl group containing monomer.
Niwa further teaches that the adhesive composition may include a tackifier as an optional component to adjust the tack of the adhesive, see p. 7, [0069].  Niwa also teaches that the amount of monomers m1, m2 and the gel fraction of the adhesive may be adjusted to arrive at the desired adhesive performance including tackiness of the adhesive layer, see p. 3, [0036] and [0039] and p. 7, [0064].  The invention seeks to obtain a pressure-sensitive adhesive layer having “good” adhesive performances including tackiness in a temperature range of from 5 to 35 °C, see p. 2, [0017].
Thus, one of ordinary skill in the art would have been motivated by the teachings of Niwa to adjust the components of the adhesive within the disclosure of Niwa to arrive at a suitable level of tackiness for the adhesive layer.  It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation." Application of Aller, 220 F.2d 454, 456, 105 USPQ 233, 235-236 (C.C.P.A. 1955). "No invention is involved in discovering optimum ranges of a process by routine experimentation." Id. at 458, 105 USPQ at 236-237. The "discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art." Application of Boesch, 617 F.2d 272, 276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).
The limitations directed to the method of measuring the tackiness of the adhesive film at 5°C and at 35 °C by conditioning the film and then using a tackiness checker at specified conditions are limitations referring to the method of testing the tackiness of the adhesive sheet, and do not determine the patentability of the product.  The method of testing the product is not germane to the issue of patentability of the product itself.  Cf. MPEP § 2113 in regards to products made by different processes in which the product is the same or obvious over the product of the prior art, and MPEP § 2111.02(II) regarding preamble statements reciting the purpose or intended use of a product.  Using any accurate method to determine the tackiness of the adhesive sheet can demonstrate the claimed property, unless the claimed process produces unexpected results.
Regarding claim 7, Niwa teaches that the adhesive layer has a glass transition temperature in the range of from -70°C to -10°C, see p. 2, [0017].  Niwa further teaches that the adhesive has a gel fraction in the range of 25% to 75%.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 9, Niwa does not specify the yield point stress of the polyvinyl chloride film, however this is considered to be a property implicitly disclosed by use of the PVC material.
Regarding claim 10, This claim is directed to the intended use of the pressure-sensitive adhesive film.  A statement with regard to the intended use is not further limiting in so far as the structure of the product is concerned.  In article claims, a claimed intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  See MPEP § 2111.02.  In this case, Niwa describes a pressure-sensitive adhesive sheet used for decoration (see p. 1, paragraph [0002] and p. 12, paragraph [0116]).  Such a decorative adhesive sheet is thus capable of being applied to a wall and thus used as a wallpaper.
The limitations directed to the method of measuring the tackiness of the adhesive film at 5°C and at 35 °C by conditioning the film and then using a tackiness checker at specified conditions are limitations referring to the method of testing the tackiness of the adhesive sheet, and do not determine the patentability of the product.  The method of testing the product is not germane to the issue of patentability of the product itself.  Cf. MPEP § 2113 in regards to products made by different processes in which the product is the same or obvious over the product of the prior art, and MPEP § 2111.02(II) regarding preamble statements reciting the purpose or intended use of a product.  Using any accurate method to determine the tackiness of the adhesive sheet can demonstrate the claimed property, unless the claimed process produces unexpected results.
Regarding claim 11, The limitations directed to the method of measuring the tackiness of the adhesive film at 5°C and at 35 °C with a specific tackiness checker are limitations referring to the method of testing the tackiness of the adhesive sheet, and do not determine the patentability of the product.  The method of testing the product is not germane to the issue of patentability of the product itself.  Cf. MPEP § 2113 in regards to products made by different processes in which the product is the same or obvious over the product of the prior art, and MPEP § 2111.02(II) regarding preamble statements reciting the purpose or intended use of a product.  Using any accurate method to determine the tackiness of the adhesive sheet can demonstrate the claimed property, unless the claimed process produces unexpected results.

Claim 8 is rejected under 35 U.S.C. 103(a) as being unpatentable over Niwa (U.S. Pub. 2009/0292095) in view of Hannington (U.S. Pub. 2009/0053449).
Regarding claim 8, Niwa is relied upon as described above. Niwa does not specify that the adhesive layer includes an air vent groove in an adhesive surface thereof.
Hannington describes an adhesive article having improved application properties, see title.  The adhesive article include a facestock film and a pressure-sensitive adhesive layer, see p. 1, [0007].  The adhesive article may be used for graphic images, see p. 1, [0002], such as a decorative wall covering, see p. 2, [0020].  Suitable facestocks include polyvinyl chloride (see p. 2, [0028]).  Hannington teaches that a useful pressure-sensitive adhesive may be an acrylic adhesive, and a particularly useful adhesive has a glass transition temperature (equivalent to the peak top value of tan δ as claimed) in the range of about -70 °C to about +10 °C.  This overlaps the range recited in claim 7.
Hannington further teaches that the adhesive layer includes a plurality of recesses formed therein to provide a path for air egress to improve application of the adhesive sheet to an adherend.  See abstract and p. 3, [0034].  This provides a path for trapped air or liquid to escape, which avoids the formation of bubbles or wrinkles on the adhesive article, see p. 1, [0003].
Hannington and Niwa are analogous because they each disclose decorative adhesive sheets which may employ PVC facestock layer and acrylic adhesive layers.  Thus they are similar in structure and composition and purpose.  Furthermore, the references disclose using acrylic adhesives with glass transition temperatures within the same overlapping range.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include air vent grooves in the adhesive surface as taught in Hannington in the adhesive sheet of Niwa in order to arrive at the claimed invention, as Hannington teaches that such a feature provides a path for air egress to improve application of the adhesive sheet to an adherend.  See abstract and p. 3, [0034].  

RESPONSE TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 22 March 2022 regarding the 35 U.S.C. § 103 rejection of claims 2, 7, 9, 10, and 11 of record over Niwa (U.S. Pub. 2009/0292095) have been carefully considered but are deemed unpersuasive.
Applicant argues that Niwa teaches at paragraph [0043] that the monomer mixture contains substantially no carboxyl group-containing monomer, in contrast to the presently claimed invention.
The Examiner notes that applicant has mischaracterized Niwa.  Niwa states that the expression “does not substantially include a carboxyl group-containing monomer” means that the monomer mixture does not include any such monomer, or the content thereof of 0.1 wt. % or less based on the total amount of the monomer mixture, see p. 4, [0043].  Thus, Niwa allows a small but measurable amount of carboxyl-group containing monomer.  Using 0.1 wt. % of a carboxyl-group containing monomer is within the scope of Niwa and also within the scope of present claim 2.
Accordingly, this 35 U.S.C. § 103 rejection is maintained.


Conclusion
All claims are rejected.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R WALSHON whose telephone number is (571)270-5592.  The examiner can normally be reached on Monday to Friday from 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759